United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Redondo Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-585
Issued: August 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 8, 2011 appellant filed a timely appeal of an August 4, 2011 nonmerit decision
of the Office of Workers’ Compensation Programs, finding that his request for reconsideration
was untimely and failed to show clear evidence of error. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the nonmerit decision. Because more than 180 days has elapsed between the last merit decision
of OWCP, dated March 23, 2007, and the filing of this appeal, the Board lacks jurisdiction to
review the merits of this claim.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely and failed to establish clear
evidence of error.

1

5 U.S.C. § 8101 et seq. For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file
an appeal. An appeal of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of
the decision. 20 C.F.R. § 501.3 (2008).

On appeal, appellant contends that his claim was improperly denied because the Board
used an incorrect file number when it issued its March 23, 2007 decision. He also alleges that he
did not request a review by the Board in his prior appeal and was improperly denied review by
the Branch of Hearings and Review.
FACTUAL HISTORY
This case has previously been before the Board. On March 7, 2005 appellant filed an
occupational disease claim alleging that he developed a bilateral shoulder condition due to
factors of his federal employment. In a March 23, 2007 decision, the Board affirmed OWCP’s
June 19, 2006 decision denying his claim, on the grounds that the medical evidence was
insufficient to establish a causal relationship between his claimed shoulder condition and his
federal work activities.2 The facts of the case as set forth in the prior decision are incorporated
herein by reference.3
Subsequent to the Board’s March 23, 2007 decision, appellant submitted an April 2, 2007
report from his treating physician, Dr. I. Grant Orlin, a general practitioner, who diagnosed
medial lateral and right epicondylitis and right carpal tunnel syndrome. Dr. Orlin provided
examination findings, which included tenderness over the volar surface of the right wrist and
positive Phalen’s and Tinel’s signs. In an accompanying duty status report, he provided work
restrictions that precluded lifting or carrying more than 15 pounds and reaching above the
shoulder.
Appellant submitted April 24, 2007 reports of magnetic resonance imaging (MRI) scans
of the upper extremities and elbow. He also submitted copies of previously submitted
documents, including a June 6, 2006 second opinion report from Dr. H. Harlan Bleecker, a
Board-certified orthopedic surgeon, an August 21, 2006 report from Dr. Orlin and August 21,
2006 electromyogram/nerve conduction study (EMG/NCS) reports. Appellant submitted a
November 20, 2006 statement contending that his condition was causally related to his federal
employment duties.
On June 29, 2011 appellant requested reconsideration on the grounds that OWCP erred
by referencing an incorrect file number for a different case.4
In an August 4, 2011 decision, OWCP denied appellant’s request for reconsideration on
the grounds that it was untimely and failed to establish clear evidence of error.

2

Docket No. 06-1910 (issued March 23, 2007).

3

Other claims include a May 30, 2002 occupational disease claim (File No. xxxxxx229) for a left upper extremity
injury that was denied; a March 19, 2004 occupational disease claim (File No. xxxxxx379) that was accepted for
right wrist strain, bilateral carpal tunnel syndrome and left elbow strain; and a January 24, 2008 occupational disease
claim (File No. xxxxxx758) that was accepted for right major lateral medial epicondylitis.
4

The Board notes that appellant requested review by the Branch of Hearings and Review on April 5, 2011. By
decision dated June 3, 2011, a hearing representative denied his request for review on the grounds that the Branch of
Hearings and Review did not have jurisdiction to review decisions of the Board. As appellant’s appeal was filed
more than 180 days after the date of the June 3, 2011 decision, the Board does not have jurisdiction over the issue
addressed in that decision. 20 C.F.R. § 501.3 (2008).

2

LEGAL PRECEDENT
FECA provides that the Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.5 OWCP, through its
regulations, has imposed limitations on the exercise of its discretionary authority under section
8128(a). To be entitled to a merit review of OWCP’s decision denying or terminating a benefit,
a claimant must file his application for review within one year of the date of that decision.6 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.7
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.8 OWCP regulations and procedure provide that it will reopen a claimant’s
case for merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R.
§ 10.607(a), if the claimant’s application for review shows clear evidence of error on the part of
OWCP.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.10 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.11 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.12 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.13 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.14 The Board
makes an independent determination of whether a claimant has submitted clear evidence of error
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.607(a).

7

Supra note 6; Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

8

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

9

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d
(January 2004). The term clear evidence of error is intended to represent a difficult standard. The claimant must
present evidence which on its face shows that OWCP made an error (for example, proof that a schedule award was
miscalculated). Evidence such as a detailed, well-rationalized medical report which, if submitted before the denial
was issued, would have created a conflict in medical opinion requiring further development, is not clear evidence of
error. Id. at Chapter 2.1602.3c.
10

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

11

See Leona N. Travis, 43 ECAB 227, 240 (1991).

12

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

13

See M.L., Docket No. 09-956 (issued April 15, 2010). See Leona N. Travis, supra note 11.

14

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

3

on the part of OWCP such that it abused its discretion in denying merit review in the face of such
evidence.15
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
The one-year time limitation period for requesting reconsideration begins on the date of the
original OWCP decision and upon any subsequent merit decision.16 As appellant’s June 29,
2011 request for reconsideration was submitted more than one year after the Board’s March 23,
2007 merit decision, it was untimely filed. Consequently, he must demonstrate clear evidence of
error by OWCP in the denial of his claim.17
Appellant contended that OWCP erred by referencing an incorrect file number in another
case. He did not, however, specify the error or explain how the error adversely affected the
outcome of his case. Therefore, appellant’s contention does not establish clear evidence of error
on the part of OWCP. His November 20, 2006 statement contending that his condition was
causally related to his federal employment duties merely repeats claims previously made and
considered by OWCP. Moreover, his lay opinion is irrelevant to OWCP’s decision, which was
based on the insufficiency of the medical evidence of record.
Appellant submitted copies of previously submitted documents, including a June 6, 2006
second opinion report from Dr. Bleecker, an August 21, 2006 report from Dr. Orlin and
August 21, 2006 EMG/NCS reports. These duplicative reports have no evidentiary value and do
not establish error on the part of OWCP.18
April 2, 2007 reports from Dr. Orlin contained a diagnosis, minimal examination findings
and work restrictions. Neither report, however, addressed the underlying issue of causal
relationship. The reports, therefore, are irrelevant to the issue at hand and do not raise a
substantial question as to the correctness of OWCP’s decision. The term clear evidence of error
is intended to represent a difficult standard. The submission of a detailed, well-rationalized
medical report which, if submitted prior to when the denial was issued, would have created a
conflict in medical opinion requiring further development, is not clear evidence of error.19
The Board finds that appellant’s arguments and evidence submitted on reconsideration
are insufficient to raise a substantial question concerning the correctness of OWCP’s denial of
his claim or to shift the weight of the evidence in his favor.
On appeal, appellant raises several issues regarding the Board’s March 23, 2007 decision.
He contends that his claim was improperly denied because the Board used an incorrect file
15

Pete F. Dorso, 52 ECAB 424 (2001).

16

20 C.F.R. § 10.607(a); see Robert F. Stone, 57 ECAB 292 (2005).

17

Id. at § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

18

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).
19

Joseph R. Santos, 57 ECAB 554 (2006).

4

number when it issued its March 23, 2007 decision. Appellant also alleges that he did not
request a review by the Board in his prior appeal and was improperly denied review by the
Branch of Hearings and Review. In addressing the finality of the Board’s decisions, the
applicable regulations provide: “The decision of the Board shall be final upon the expiration of
30 days from the date of the filing of the order, unless the Board shall in its order fix a different
period of time or reconsideration by the Board is granted.”20 The Board’s decision becomes final
unless the Board grants a petition for reconsideration and reopens the case. As appellant did not
file a petition for reconsideration with the Board following the issuance of the March 23, 2007
decision, it became final 30 days after issuance and is not further reviewable.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that his request was untimely and failed to
demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the August 4, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 3, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

20

20 C.F.R. § 501.6.

The Board notes that the March 23, 2007 decision properly addressed the issues raised in OWCP’s June 19, 2006
decision and the evidence contained in the instant file.

5

